Citation Nr: 1614077	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss prior to June 27, 2011, and in excess of 20 percent after June 27, 2011.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and November 2011 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2012 rating decision granted an increased 20 percent rating for bilateral hearing loss effective from June 27, 2011.  The case was remanded to schedule the Veteran for a Board hearing in September 2014.  In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2011.  In pertinent part, the examiner determined that the criteria to support a diagnosis of PTSD or any other mental disorder had not been demonstrated.  Such served as the basis of the denial of the claim.

In statements and testimony in support of his claims the Veteran reported that he had a present psychiatric disorder, including depression, as a result of his experiences during active service.  His combat service is verified by his receipt of the Combat Infantryman's Badge.  The Veteran acknowledged that a diagnosis of PTSD had not been provided, but he submitted pharmacy records showing that a private physician had prescribed antidepressant medication.  The specific records associated with that treatment are not of record.  Also of record is the report of a February 2015 Social Work Assessment wherein the Veteran was diagnosed as having Adjustment Disorder with Depression.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Based on the foregoing, a new examination is required.

Additionally, the Veteran asserted that his service-connected hearing loss disability had increased in severity since his last VA examination in May 2012.  He also contends that his previous VA audiology examinations did not adequately address the severity of his hearing loss impairment.  In a June 2010 VA Form 21-4142 he reported that a private medical care provider had informed him he had nerve damage in his ears.  It is unclear, however, if that statement was a reference to his sensorineural hearing loss or to another nerve disability.  

Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  A VA audiology examination must also fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Further development is required for an adequate determination.  

Finally, prior to the examinations, up-to-date treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate VA efforts must be taken to obtain any available records pertinent to the Veteran's private medical treatment.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has, or at any time during the appeal period had, an acquired psychiatric disorder, including PTSD, adjustment disorder, or depression, as a result of active service.  The examiner should be advised that the Veteran's combat service has been verified.  The appellate record must be reviewed by the examiner in conjunction with the examination.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for a VA audiology examination for an opinion as to the severity of his service-connected bilateral sensorineural hearing loss disability.  All necessary examinations, tests, and studies should be conducted.  Any disabling manifestations attributable to the Veteran's service-connected hearing loss disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected ear or nerve disorders.

The examiner should conduct puretone audiometry and controlled speech discrimination (Maryland CNC) tests.  He or she must comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life.  In so doing, the examiner should acknowledge the Veteran's assertions that he has experienced difficulty hearing and understanding his spouse.  The validity of the prior VA and non-VA (private) test findings must be discussed.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

